Per Curiam.
Defendant corporation failed to furnish plaintiff with the verified statement required by section 77 of the Stock Corporation Law for a period of sixteen days. Plaintiff is, therefore, entitled to recovery of the penalty of fifty dollars for the first day’s failure to comply with the statute, and ten dollars for each succeeding fifteen days.
Judgment modified by striking out so much thereof as awards recovery in favor of defendant United Employment Agencies, Inc., against the plaintiff, and by directing judgment in favor of plaintiff against said defendant in the sum of $200, with costs, and as modified affirmed.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.